DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
    Content of Specification
 The specification filed on 11/15/2019 is missing the content of CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.  Amendment to the specification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (US Patent Appl. Pub. No. 2019/0341428 A1).
[Re claim 1] LEE discloses the light emitting panel, comprising: a substrate (103), wherein a plurality of pixel definition layers (115) and a plurality of light emitting units (122) are disposed on the substrate and spaced apart from each other; 5a first inorganic encapsulation layer (multiple layers of 116) covering the pixel definition layers (115) and the light emitting units (122); an organic encapsulation layer (multiple layers of 116) disposed on the first inorganic encapsulation layer, wherein the organic encapsulation layer is provided with a plurality of concave structures (the bottom surface of 116 layer above the 115 layer) arranged corresponding to the pixel definition layers (115) (see figure 3, the bottom surface of 116 layer at the 115 layer area has concave portion compare to bottom surface of 116 layer above the light emitting unit); a second inorganic encapsulation layer (multiple layers of 116) covering the organic encapsulation layer (see paragraph [0096]);  10a plurality of first touch sensing layers (SPL1) disposed on the second inorganic encapsulation layer (multiple layers of 116) and arranged corresponding to the pixel definition layers (115); an insulating layer (131) covering the organic encapsulation layer (multiple layers of 116) and the first touch sensing layers (SPL1); and 15a plurality of second touch sensing layers (SPL2) disposed on the insulating layer (131) and arranged corresponding to the pixel definition layers (115) (see figure 3 and paragraphs [0070]-[0122]). 
[Re claim 4] LEE also discloses the device wherein each of the concave structures is provided with a first concave portion (the bottom surface of 116 layer above the 115 layer), and a horizontal width of each first concave portion is greater than a horizontal width of each of the first touch sensing layers (SPL1) (see figure 3).
[Re claim 5] LEE also discloses the device wherein the first inorganic encapsulation layer (first inorganic layer of multiple layers116) is provided with a plurality of second concave portions (above portion of the layer 115) arranged corresponding to the pixel 30definition layers (115) (see figure 3). 
[Re claim 6] LEE also discloses the device wherein the first touch sensing layers (SPL1) and the second touch sensing layers (SPL2) are composed of any of molybdenum, silver, titanium, copper, aluminum, a molybdenum/aluminum/molybdenum composite layer, and a titanium/aluminum/titanium composite layer (see paragraph [0124]).
[Re claim 7] LEE also discloses the device wherein the insulating layer (131) is composed of one or more of a silicon nitride compound, a silicon oxynitride compound, and a silicon oxide compound (see paragraph [0128]).
[Re claim 19] LEE discloses the light emitting panel, comprising: a substrate (103), wherein a plurality of pixel definition layers (115) and a plurality of light emitting units (122) are disposed on the substrate and spaced apart from each other; 5a first inorganic encapsulation layer (multiple layers of 116) covering the pixel definition layers (115) and the light emitting units (122); an organic encapsulation layer (multiple layers of 116) disposed on the first inorganic encapsulation layer, wherein the organic encapsulation layer is provided with a plurality of concave structures (the bottom surface of 116 layer above the 115 layer) arranged corresponding to the pixel definition layers (115) (see figure 3, the bottom surface of 116 layer at the 115 layer area has concave portion compare to bottom surface of 116 layer above the light emitting unit); a second inorganic encapsulation layer (multiple layers of 116) covering the organic encapsulation layer (see paragraph [0096]);  10a plurality of first touch sensing layers (SPL1) disposed on the second inorganic encapsulation layer (multiple layers of 116) and arranged corresponding to the pixel definition layers (115); an insulating layer (131) covering the organic encapsulation layer (multiple layers of 116) and the first touch sensing layers (SPL1); and 15a plurality of second touch sensing layers (SPL2) disposed on the insulating layer (131) and arranged corresponding to the pixel definition layers (115), wherein each of the concave structures is provided with a first concave portion (the bottom surface of 116 layer above the 115 layer), and a horizontal width of each first concave portion is greater than a horizontal width of each of the first touch sensing layers (SPL1), and the first inorganic encapsulation layer (first inorganic layer of multiple layers116) is provided with a plurality of second concave portions (above portion of the layer 115) arranged corresponding to the pixel 30definition layers (115)  (see figure 3 and paragraphs [0070]-[0122]).  
[Re claim 20] LEE also discloses the device wherein the first touch sensing layers (SPL1) and the second touch sensing layers (SPL2) are composed of any of molybdenum, silver, titanium, copper, aluminum, a molybdenum/aluminum/molybdenum composite layer, and a titanium/aluminum/titanium composite layer (see paragraph [0124]), and the insulating layer (131) is composed of one or more of a silicon nitride compound, a silicon oxynitride compound, and a silicon oxide compound (see paragraph [0128]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Patent Appl. Pub. No. 2019/0341428 A1).
[Re claim 10] LEE discloses a display device, comprising: a casing (smart phone casing) and light emitting panel, wherein the light emitting panel is disposed on the casing, and the light emitting panel comprises: a substrate (103), wherein a plurality of pixel definition layers (115) and a plurality of light emitting units (122) are disposed on the substrate and spaced apart from each other; 5a first inorganic encapsulation layer (multiple layers of 116) covering the pixel definition layers (115) and the light emitting units (122); an organic encapsulation layer (multiple layers of 116) disposed on the first inorganic encapsulation layer, wherein the organic encapsulation layer is provided with a plurality of concave structures (the bottom surface of 116 layer above the 115 layer) arranged corresponding to the pixel definition layers (115) (see figure 3, the bottom surface of 116 layer at the 115 layer area has concave portion compare to bottom surface of 116 layer above the light emitting unit); a second inorganic encapsulation layer (multiple layers of 116) covering the organic encapsulation layer (see paragraph [0096]);  10a plurality of first touch sensing layers (SPL1) disposed on the second inorganic encapsulation layer (multiple layers of 116) and arranged corresponding to the pixel definition layers (115); an insulating layer (131) covering the organic encapsulation layer (multiple layers of 116) and the first touch sensing layers (SPL1); and 15a plurality of second touch sensing layers (SPL2) disposed on the insulating layer (131) and arranged corresponding to the pixel definition layers (115) (see figure 1-3 and paragraphs [0070]-[0122]).  
LEE fails to disclose the selection of “wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer both have a vertical thickness ranging from 0.1 µm to 2 µm, and the pixel definition layer has a vertical thickness ranging from 2 µm to 20 µm”.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
[Re claim 13] LEE also discloses the device wherein each of the concave structures is provided with a first concave portion (the bottom surface of 116 layer above the 115 layer), and a horizontal width of each first concave portion is greater than a horizontal width of each of the first touch sensing layers (SPL1) (see figure 3).
[Re claim 14] LEE also discloses the device wherein the first inorganic encapsulation layer (first inorganic layer of multiple layers116) is provided with a plurality of second concave portions (above portion of the layer 115) arranged corresponding to the pixel 30definition layers (115) (see figure 3). 
[Re claim 15] LEE also discloses the device wherein the first touch sensing layers (SPL1) and the second touch sensing layers (SPL2) are composed of any of molybdenum, silver, titanium, copper, aluminum, a molybdenum/aluminum/molybdenum composite layer, and a titanium/aluminum/titanium composite layer (see paragraph [0124]).
[Re claim 16] LEE also discloses the device wherein the insulating layer (131) is composed of one or more of a silicon nitride compound, a silicon oxynitride compound, and a silicon oxide compound (see paragraph [0128]).

Allowable Subject Matter
Claims 2-3, 8-9, 11-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/           Primary Examiner, Art Unit 2895